Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 12 and 15-21 are currently pending.
2.	Claims 1-11 and 13-14 are canceled.
3.	Claims 12, 15, 20, and 21 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 12, 15-17, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a
judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly
more.
5.	Subject Matter Eligibility Analysis of Claim 12 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 12 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial
exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 12 is directed to “checking whether the at least one safety condition is satisfied; generating signal data… and outputting the generated data signals.” This limitation akin to a mental process
as the generating and outputting data signals is essentially the same as a human mind performing an
observation or evaluation. For example, a person driving through a construction site can observe the

construction workers, etc. There is no special hardware claimed that can perform the method steps, which makes fall in the category of a judicial exception as an abstract idea (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application. The applicant has recited a claim in which sensor values are used to assist a
vehicle and has not presented an improvement to the instantly applicable technology.  Additionally, without significantly more claimed, the vehicle does not change an operation based on the claim language (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.
Accordingly, the lack of additional elements do not integrate the abstract idea into a practical
application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP
§2106.05(I)(a)) (Step 2B).
In conclusion, claim 12 is directed toward non-subject matter eligible material and is thus
rejected under 35 U.S.C 101 as being patent ineligible.
6.	As per Claims 15-17 and 19, the applicant has not recited any limitations which would contribute to a practical application or significantly more, or contribute to each claim to raise the claim to significantly more than the recited abstract idea.  
7.	NOTE: The elements recited in the dependent Claim 18 would render the independent patent eligible. Also, a tangible outcome such as controlling the vehicle would negate the 101 rejections.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 12, 15-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 10665109 B1) in view of Okumura (US 20160139594 A1).
12.	Regarding Claim 12, Simon teaches a method of assisting a motor vehicle driven in an at least semiautomated manner, for passing through a road construction site, the method comprising the following steps (Simon: [Column 1, Lines 50-59] "A boundary tracking module responds to the classified objects and a map data set including drivable lane boundaries to determine whether the construction lane markers are within the drivable lane boundaries [assist vehicle pass through construction site]. The boundary tracking module sets temporary lane boundaries if the construction lane markers are within the drivable lane boundaries. A communication system includes a data module to create a data set including the temporary lane boundaries and a transmission module transmitting the data set to an autonomous vehicle [at least semiautomated vehicle]."): 
Receiving surrounding-area signals that represent a surrounding area of the motor vehicle, the surrounding area of the motor vehicle including at least part of a road construction site (Simon: [Column 1, Lines 25-27] and [Column 2, Lines 32-37] "The device implements a method in which it receives sensor data [surrounding area signals] of road users and the road construction zone [road construction site]."  Also, "The infrastructure device 104 includes one or more sensors for sensing the road vicinity around construction equipment 108 [surrounding area of road construction site]. These sensors may include one or more of cameras, radar, and lidar to detect objects, including road users [surrounding area of motor vehicle] and potential road users, in the vicinity of the infrastructure device 104.");
Receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be assisted from outside of the motor vehicle while passing through the road construction site; Checking whether the at least one safety condition is satisfied (Simon [Column 4, Lines 26-36] "The first token 209 is sent to the infrastructure device 104 [receive safety condition signal] for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104 [assist from outside the vehicle]. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104 [safety condition satisfied]. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [confirm safety condition is satisfied]."); 
Generating data signals, which represent data suitable for assisted traversal of the road construction site by the motor vehicle, based on the surrounding-area signals, and based on a result of Simon: [Column 2, Lines 44-50] and [Column 4, Lines 40-44] "This determination by device 104 may be aided by the detected path of road users such as vehicle 112 and motorcycle 114 and by map data containing road segments and drivable boundaries for the road in this system 100. The new drivable lanes restriction 102 [data suitable for assisted traversal of road construction] is included in a data package transmitted to autonomous vehicle 128 [generating and outputting signals] and may also be sent to the remote base 120."  Also, "Over this secure communication 218, the information [generated signals] of road users detected by infrastructure device 104 is transmitted from the infrastructure device 104 [output] to the autonomous vehicle 128 for use by the autonomous vehicle's self-driving computer system."), 
Wherein the data include a driving requirement that the motor vehicle is supposed to follow, wherein the driving requirement includes remote control commands for remotely controlling a lateral and/or longitudinal guidance of the motor vehicle (Simon: [Column 1, Lines 33-35] "Responsive to the determination, temporary lane boundaries for the construction zone are computed and transmitted in a data set to an autonomous vehicle [data including a driving requirement]."  Note that Simon does not explicitly teach longitudinal and lateral guidance.  However, Simon does teach providing the lane boundaries for the autonomous vehicles to travel and control the autonomous vehicle based on the lane boundaries [lateral/longitudinal guidance].), 
Wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (Simon: [Column 4, Lines 33-36] "When remote base 120 determines that the autonomous vehicle 128 is within a predetermined range of infrastructure device 104, i.e., when the vehicle enters within the predetermined boundary, the remote base 120 sends through communications 208 and 210 security tokens 209 and 211 to the autonomous vehicle 128 and infrastructure device 104, respectively... The first token 209 is sent to the infrastructure device 104 for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information [driving requirement] and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [safety condition satisfied].").
Simon fails to explicitly teach wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied, does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied.
However, in the same field of endeavor, Okumura teaches wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (Okumura: [0030], [0035] and [0037] "While the remote operator has control of the vehicle 200, the remote operator can directly operate [driving requirement, remote control commands] the vehicle systems 116 [controlling lateral and longitudinal guidance] in real time, having a real-time awareness of the driving environment using the information captured by the sensors 130, as though operating the vehicle 200 from the driver's seat...Other example vehicle systems 116 can include a propulsion system 120; a steering system 122; a stability control system 124; a navigation system 126; an energy system 128; and any other systems that can control various vehicle functions (such as the vehicle climate or entertainment functions, etc.)." Also, "Accordingly, the data transmitted to the remote operator can be prepared and transmitted in an optimized fashion by transmitting only the minimum amount of information needed by the remote operator to operate the vehicle 200 [remote control commands]."  Also, "If the bandwidth is sufficient [safety condition satisfied, for example, the predetermined quality] for the information needing to be transferred, then such information is transferred [driving requirement including remote control commands] and no change is made to the vehicle's 200 operation."  Note that the safety condition can be the presence of a predetermined quality of communication, which reads because bandwidth affects the quality of communication.),
does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied (Okumura: [0034] and [0037] "Furthermore, in a particularly challenging unexpected driving environment, it is possible that the remote operator may not feel comfortable operating the vehicle 200 remotely [safety condition not satisfied]. In such a case, the remote operator can advise the driver that control is being ceded to the driver and that the vehicle 200 will be entering manual mode [does not include remote control commands]."  Also, "However, if the bandwidth is insufficient [safety condition not satisfied, for example, the predetermined quality], then the information can be transferred more slowly (for example, video stream data from the optical sensors 136 can begin to be transferred at a lower frame rate). In such case, the computing device 100 can be configured to automatically transfer control of the vehicle from the remote operator to the driver (i.e., enter manual mode) [does not include remote control commands], limit the vehicle's 200 speed, or cause the vehicle 200 to autonomously pull over to the side of the road."). 
Simon and Okumura are considered to be analogous to the claim invention because they are in the same field of roadside infrastructure for autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Okumura to determine remote control commands based on the sensor data and boundaries of the road because it provides the benefit of navigating 
13.	Regarding Claim 15, Simon and Okumura remains as applied above in Claim 12, and further, Okumura teaches the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for remotely controlling the motor vehicle; (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for remotely controlling the motor vehicle based on the remote control signals; (iii) presence of a predetermined computer protection level of a device for executing the steps of the method; (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; (vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; (viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; (ix) presence of one or more fallback scenarios; (x) presence of a predetermined function; (xi) presence of a predetermined traffic situation; (xii) presence of predetermined weather, (xiii) maximum possible time for a specific performance or execution of one or more steps of the method; (xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly (Okumura: [0037] "If the bandwidth is sufficient [safety condition is predetermined quality] for the information needing to be transferred [communication], then such information is transferred and no change is made to the vehicle's 200 operation. However, if the bandwidth is insufficient [safety condition is predetermined quality], then the information can be transferred more slowly (for example, video stream data from the optical sensors 136 can begin to be transferred at a lower frame rate). In such case, the computing device 100 can be configured to automatically transfer control of the vehicle from the remote operator to the driver (i.e., enter manual mode), limit the vehicle's 200 speed, or cause the vehicle 200 to autonomously pull over to the side of the road.").
14.	Regarding Claim 16, Simon and Okumura remains as applied above in Claim 12, and further, Simon teaches construction site condition signals are received, which represent at least one changed construction site condition, and the data signals are generated based on the at least one changed construction site condition (Simon: [Column 6, Lines 38-45] "If the construction markers are within the driving lanes, then step 524 calculates adjusted driving lane boundaries (or temporary lane boundaries) based upon the position coordinates of the construction markers. The adjusted driving lane boundaries [changed construction site condition] may be transmitted with other data [data signals generated based on condition] to an autonomous vehicle receiving communications from the temporary infrastructure device 104.").
15.	Regarding Claim 17, Simon and Okumura remains as applied above in Claim 16, and further, Simon teaches the at least one changed construction site condition is, in each instance, an element selected from the following group of construction site conditions: (i) changed weather; (ii) changed construction site position; (iii) changed date; (iv) changed clock time; (v) changed lighting conditions; (vi) changed visibility conditions; (vii) changed traffic conditions; (viii) changed road conditions; (ix) changed number of workers who work at the road construction site; (x) changed number of construction site vehicles which are present at the road construction site; (xi) changed traffic routing (Simon: [Column 3, Lines 45-51], [Column 6, Lines 38-45], and [Column 6, Lines 52-57] "When the construction project is finished, an operator may initiate a sequence on the infrastructure device 104 that sends an update to remote base 120, informing the remote base 120 that the device 104 will no longer be at the current road construction location [changed construction site position]. This message may also be used as an indication that the road construction is complete at the present site." Also, "If the construction markers are within the driving lanes, then step 524 calculates adjusted driving lane boundaries (or temporary lane boundaries) based upon the position coordinates of the construction markers. The adjusted driving lane boundaries [changed construction site condition (traffic routing)] may be transmitted with other data [data signals generated based on condition] to an autonomous vehicle receiving communications from the temporary infrastructure device 104." Also, "If so, the temporary infrastructure device 104 may monitor the positions of the standardized signs or movements of the hand-held traffic wands [changes traffic conditions], determine the construction workers' intended commands (526), and incorporate the commands in the data package sent to the autonomous vehicle.").
16.	Regarding Claim 20, Simon teaches a device configured to assist a motor vehicle driven in an at least semiautomated manner, for passing through a road construction site, the device configured to (Simon: [Column 1, Lines 50-59] "A boundary tracking module responds to the classified objects and a map data set including drivable lane boundaries to determine whether the construction lane markers are within the drivable lane boundaries [assist vehicle pass through construction site]. The boundary tracking module sets temporary lane boundaries if the construction lane markers are within the drivable lane boundaries. A communication system includes a data module to create a data set including the temporary lane boundaries and a transmission module transmitting the data set to an autonomous vehicle [at least semiautomated vehicle]."): 
Simon: [Column 1, Lines 25-27] and [Column 2, Lines 32-37] "The device implements a method in which it receives sensor data [surrounding area signals] of road users and the road construction zone [road construction site]."  Also, "The infrastructure device 104 includes one or more sensors for sensing the road vicinity around construction equipment 108 [surrounding area of road construction site]. These sensors may include one or more of cameras, radar, and lidar to detect objects, including road users [surrounding area of motor vehicle] and potential road users, in the vicinity of the infrastructure device 104.");
Receive safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be assisted from outside of the motor vehicle while passing through the road construction site; Check whether the at least one safety condition is satisfied (Simon [Column 4, Lines 26-36] "The first token 209 is sent to the infrastructure device 104 [receive safety condition signal] for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104 [assist from outside the vehicle]. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104 [safety condition satisfied]. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [confirm safety condition is satisfied]."); 
Generate data signals, which represent data suitable for assisted traversal of the road construction site by the motor vehicle, based on the surrounding-area signals, and based on a result of whether the at least one safety condition is satisfied; and output the generated data signals (Simon: [Column 2, Lines 44-50] and [Column 4, Lines 40-44] "This determination by device 104 may be aided by the detected path of road users such as vehicle 112 and motorcycle 114 and by map data containing road segments and drivable boundaries for the road in this system 100. The new drivable lanes restriction 102 [data suitable for assisted traversal of road construction] is included in a data package transmitted to autonomous vehicle 128 [generating and outputting signals] and may also be sent to the remote base 120."  Also, "Over this secure communication 218, the information [generated signals] of road users detected by infrastructure device 104 is transmitted from the infrastructure device 104 [output] to the autonomous vehicle 128 for use by the autonomous vehicle's self-driving computer system."),
Wherein the data include a driving requirement that the motor vehicle is supposed to follow, wherein the driving requirement includes remote control commands for remotely controlling a lateral and/or longitudinal guidance of the motor vehicle (Simon: [Column 1, Lines 33-35] "Responsive to the determination, temporary lane boundaries for the construction zone are computed and transmitted in a data set to an autonomous vehicle [data including a driving requirement]."  Note that Simon does not explicitly teach longitudinal and lateral guidance.  However, Simon does teach providing the lane boundaries for the autonomous vehicles to travel and control the autonomous vehicle based on the lane boundaries [lateral/longitudinal guidance].), 
Wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (Simon: [Column 4, Lines 33-36] "When remote base 120 determines that the autonomous vehicle 128 is within a predetermined range of infrastructure device 104, i.e., when the vehicle enters within the predetermined boundary, the remote base 120 sends through communications 208 and 210 security tokens 209 and 211 to the autonomous vehicle 128 and infrastructure device 104, respectively... The first token 209 is sent to the infrastructure device 104 for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information [driving requirement] and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [safety condition satisfied].").
Simon fails to explicitly teach wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied, does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied.
However, in the same field of endeavor, Okumura teaches wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (Okumura: [0030], [0035] and [0037] "While the remote operator has control of the vehicle 200, the remote operator can directly operate [driving requirement, remote control commands] the vehicle systems 116 [controlling lateral and longitudinal guidance] in real time, having a real-time awareness of the driving environment using the information captured by the sensors 130, as though operating the vehicle 200 from the driver's seat...Other example vehicle systems 116 can include a propulsion system 120; a steering system 122; a stability control system 124; a navigation system 126; an energy system 128; and any other systems that can control various vehicle functions (such as the vehicle climate or entertainment functions, etc.)." Also, "Accordingly, the data transmitted to the remote operator can be prepared and transmitted in an optimized fashion by transmitting only the minimum amount of information needed by the remote operator to operate the vehicle 200 [remote control commands]."  Also, "If the bandwidth is sufficient [safety condition satisfied, for example, the predetermined quality] for the information needing to be transferred, then such information is transferred [driving requirement including remote control commands] and no change is made to the vehicle's 200 operation."  Note that the safety condition can be the presence of a predetermined quality of communication, which reads because bandwidth affects the quality of communication.),
does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied (Okumura: [0034] and [0037] "Furthermore, in a particularly challenging unexpected driving environment, it is possible that the remote operator may not feel comfortable operating the vehicle 200 remotely [safety condition not satisfied]. In such a case, the remote operator can advise the driver that control is being ceded to the driver and that the vehicle 200 will be entering manual mode [does not include remote control commands]."  Also, "However, if the bandwidth is insufficient [safety condition not satisfied, for example, the predetermined quality], then the information can be transferred more slowly (for example, video stream data from the optical sensors 136 can begin to be transferred at a lower frame rate). In such case, the computing device 100 can be configured to automatically transfer control of the vehicle from the remote operator to the driver (i.e., enter manual mode) [does not include remote control commands], limit the vehicle's 200 speed, or cause the vehicle 200 to autonomously pull over to the side of the road."). 
Simon and Okumura are considered to be analogous to the claim invention because they are in the same field of roadside infrastructure for autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Okumura to determine remote control commands based on the sensor data and boundaries of the road because it provides the benefit of navigating through a construction site, which increases the safety of the vehicle, passengers, and surroundings.  Additionally, the safety conditions provide the benefit of safe remote control of an autonomous vehicle.
Regarding Claim 21, Simon teaches… assisting a motor vehicle driven in an at least semiautomated manner, for passing through a road construction site, the computer program, when executed by a computer, causing the computer to perform the following steps (Simon: [Column 1, Lines 50-59] "A boundary tracking module responds to the classified objects and a map data set including drivable lane boundaries to determine whether the construction lane markers are within the drivable lane boundaries [assist vehicle pass through construction site]. The boundary tracking module sets temporary lane boundaries if the construction lane markers are within the drivable lane boundaries. A communication system includes a data module to create a data set including the temporary lane boundaries and a transmission module transmitting the data set to an autonomous vehicle [at least semiautomated vehicle]."):
Receiving surrounding-area signals that represent a surrounding area of the motor vehicle, the surrounding area of the motor vehicle including at least part of a road construction site (Simon: [Column 1, Lines 25-27] and [Column 2, Lines 32-37] "The device implements a method in which it receives sensor data [surrounding area signals] of road users and the road construction zone [road construction site]."  Also, "The infrastructure device 104 includes one or more sensors for sensing the road vicinity around construction equipment 108 [surrounding area of road construction site]. These sensors may include one or more of cameras, radar, and lidar to detect objects, including road users [surrounding area of motor vehicle] and potential road users, in the vicinity of the infrastructure device 104.");
Receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be assisted from outside of the motor vehicle while passing through the road construction site; Checking whether the at least one safety condition is satisfied (Simon [Column 4, Lines 26-36] "The first token 209 is sent to the infrastructure device 104 [receive safety condition signal] for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104 [assist from outside the vehicle]. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104 [safety condition satisfied]. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [confirm safety condition is satisfied].");
Generating data signals, which represent data suitable for assisted traversal of the road construction site by the motor vehicle, based on the surrounding-area signals, and based on a result of whether the at least one safety condition is satisfied; and outputting the generated data signals (Simon: [Column 2, Lines 44-50] and [Column 4, Lines 40-44] "This determination by device 104 may be aided by the detected path of road users such as vehicle 112 and motorcycle 114 and by map data containing road segments and drivable boundaries for the road in this system 100. The new drivable lanes restriction 102 [data suitable for assisted traversal of road construction] is included in a data package transmitted to autonomous vehicle 128 [generating and outputting signals] and may also be sent to the remote base 120."  Also, "Over this secure communication 218, the information [generated signals] of road users detected by infrastructure device 104 is transmitted from the infrastructure device 104 [output] to the autonomous vehicle 128 for use by the autonomous vehicle's self-driving computer system."), 
Wherein the data include a driving requirement that the motor vehicle is supposed to follow, wherein the driving requirement includes remote control commands for remotely controlling a lateral and/or longitudinal guidance of the motor vehicle (Simon: [Column 1, Lines 33-35] "Responsive to the determination, temporary lane boundaries for the construction zone are computed and transmitted in a data set to an autonomous vehicle [data including a driving requirement]."  Note that Simon does not explicitly teach longitudinal and lateral guidance.  However, Simon does teach providing the lane boundaries for the autonomous vehicles to travel and control the autonomous vehicle based on the lane boundaries [lateral/longitudinal guidance].), 
Wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (Simon: [Column 4, Lines 33-36] "When remote base 120 determines that the autonomous vehicle 128 is within a predetermined range of infrastructure device 104, i.e., when the vehicle enters within the predetermined boundary, the remote base 120 sends through communications 208 and 210 security tokens 209 and 211 to the autonomous vehicle 128 and infrastructure device 104, respectively... The first token 209 is sent to the infrastructure device 104 for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information [driving requirement] and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [safety condition satisfied].").
Simon fails to explicitly teach a non-transitory machine-readable storage medium on which is
stored a computer program assisting a motor vehicle driven in an at least semi-automated manner, for passing through a road construction site, the computer program, when executed by a computer, wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied, does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied.
However, in the same field of endeavor, Okumura teaches a non-transitory machine-readable storage medium on which is stored a computer program assisting a motor vehicle driven in an at least Okumura: [0012] "The memory 104 can also include an operating system 110 and installed applications 112, the installed applications 112 including programs or apps that permit the CPU 102 to implement remote operation of the vehicle 200 [assisting a motor vehicle], as described below. The computing device 100 can also include secondary, additional, or external storage 114, for example, a memory card, flash drive, or any other form of computer readable medium [non-transitory machine-readable storage medium]. In one implementation, the applications 112 can be stored in whole or in part in the external storage 114 and loaded into the memory 104 as needed for processing.").
Wherein the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (Okumura: [0030], [0035] and [0037] "While the remote operator has control of the vehicle 200, the remote operator can directly operate [driving requirement, remote control commands] the vehicle systems 116 [controlling lateral and longitudinal guidance] in real time, having a real-time awareness of the driving environment using the information captured by the sensors 130, as though operating the vehicle 200 from the driver's seat...Other example vehicle systems 116 can include a propulsion system 120; a steering system 122; a stability control system 124; a navigation system 126; an energy system 128; and any other systems that can control various vehicle functions (such as the vehicle climate or entertainment functions, etc.)." Also, "Accordingly, the data transmitted to the remote operator can be prepared and transmitted in an optimized fashion by transmitting only the minimum amount of information needed by the remote operator to operate the vehicle 200 [remote control commands]."  Also, "If the bandwidth is sufficient [safety condition satisfied, for example, the predetermined quality] for the information needing to be transferred, then such information is transferred [driving requirement including remote control commands] and no change is made to the vehicle's 200 operation."  Note that the safety condition can be the presence of a predetermined quality of communication, which reads because bandwidth affects the quality of communication.),
does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied (Okumura: [0034] and [0037] "Furthermore, in a particularly challenging unexpected driving environment, it is possible that the remote operator may not feel comfortable operating the vehicle 200 remotely [safety condition not satisfied]. In such a case, the remote operator can advise the driver that control is being ceded to the driver and that the vehicle 200 will be entering manual mode [does not include remote control commands]."  Also, "However, if the bandwidth is insufficient [safety condition not satisfied, for example, the predetermined quality], then the information can be transferred more slowly (for example, video stream data from the optical sensors 136 can begin to be transferred at a lower frame rate). In such case, the computing device 100 can be configured to automatically transfer control of the vehicle from the remote operator to the driver (i.e., enter manual mode) [does not include remote control commands], limit the vehicle's 200 speed, or cause the vehicle 200 to autonomously pull over to the side of the road."). 
Simon and Okumura are considered to be analogous to the claim invention because they are in the same field of roadside infrastructure for autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Okumura to assist an autonomous vehicle and determine remote control commands based on the sensor data and boundaries of the road because it provides the benefit of navigating through a construction site, which increases the safety of the vehicle, passengers, and surroundings.  Additionally, the safety conditions provide the benefit of safe remote control of an autonomous vehicle.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 10665109 B1) in view of Okumura (US 20160139594 A1), in further view of Graefe (US 20190132709 A1).
19.	Regarding Claim 18, Simon and Okumura remains as applied above in Claim 17, and further, Simon teaches the method is carried out using a mobile construction site infrastructure, the mobile construction site infrastructure including the following: (i) a device configured to execute all of the steps of the method (Simon: [Column 1, Lines 23-25] "In an example, an infrastructure device is mounted on construction equipment [mobile construction site infrastructure] located at a road construction zone with an input view of a predefined area of a road."); 
(ii) A surround sensor system, which includes one or more spatially distributed surround sensors and is configured to monitor a surrounding area of the motor vehicle that includes at least part of the road construction site, in order to transmit to the device surrounding-area signals, which correspond to the monitored surrounding area and represent the monitored surrounding area (Simon: [Column 1, Lines 25-27], [Column 2, Lines 32-37], and [Column 5, Lines 34-36] "The device implements a method in which it receives sensor data [surrounding area signals] of road users and the road construction zone [road construction site].” Also, "The infrastructure device 104 includes one or more sensors for sensing the road vicinity around construction equipment 108 [surrounding area of road construction site]. These sensors may include one or more of cameras, radar, and LIDAR to detect objects, including road users [surrounding area of motor vehicle] and potential road users, in the vicinity of the infrastructure device 104." Also, "Multiple cameras 322 and 323 may be included and spaced apart [spatially distributed surround sensors] from one another for better camera coverage of the traffic area of interest.");
(iii) A wireless communications interface which is configured to transmit a communication signal containing a communication message to the motor vehicle over a wireless communications network, the Simon: [Column 2, Lines 63-67; Column 3, Lines 1-4] and [Column 4, Lines 7-12] "The infrastructure device 104, autonomous vehicle 128, and remote base 120 send messages to each other through communication links [wireless communication signal]...Infrastructure device 104 may also communicate through link 124 with autonomous vehicle 128 to send information about detected road users 110, 112, 114, 118, and 126 to the autonomous vehicle 128." Also, "This message 205 [communication message] may include the location coordinates of temporary infrastructure device 104, as well as boundary information [data signals outputted by device] around the coordinates of temporary infrastructure device 104 for determining when a vehicle is within range of temporary infrastructure device 104.");
Simon fails to teach an adaptation of the construction site infrastructure in response to at least one changed construction site condition.
However, in the same field of endeavor, Graefe teaches an adaptation of the construction site infrastructure in response to at least one changed construction site condition (Graefe: [0058] "Example of commands to sensors 262 and actuators 322 [construction site infrastructure] may include, but are not limited to, calibration commands, commands to collect certain sensor/actuator data that are collected asynchronously or on demand (as opposed to being collected continuously or on a periodic basis), and/or commands [adaption] to change a position [changed construction site condition] or orientation [changed construction site condition] of a particular sensor 262 and/or actuator 322.").
Simon, Okumura, and Graefe are considered to be analogous to the claim invention because they are in the same field of roadside infrastructure for autonomous vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Okumura and Graefe to adapt to changing road conditions because it provides the benefit of assisting the autonomous vehicle during several 
20.	Regarding Claim 19, Simon, Okumura, and Graefe remains as applied above in Claim 18, and further, Graefe teaches the adaptation includes at least one step selected from the following group of change steps: (i) changing an orientation of a surround sensor, (ii) changing a position of a surround sensor, (iii) changing a signal strength of the communication signal, (iv) adapting an algorithm for generating the data signals (Graefe: [0058] and [0082] "Example of commands to sensors 262 and actuators 322 may include, but are not limited to, calibration commands, commands to collect certain sensor/actuator data that are collected asynchronously or on demand (as opposed to being collected continuously or on a periodic basis), and/or commands [adaption] to change a position [change position of sensor] or orientation [change orientation of sensor] of a particular sensor 262 and/or actuator 322." Also, "In one example network configuration adjustment may include a coverage and capacity optimization (CCO) function may decide to change the signal strength [of communication signal] of the cell or that of an interfering nearby cell by modifying antenna tilt or power settings in order to improve radio link quality.").

Response to Arguments
21.	Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
22.	With reference to the rejection of Claim 12 under U.S.C 101, the applicant made the assertion that the claims have been amended to overcome the 101 rejection.  Additionally, the applicant states that “Claims 3 and 4 are rejected under U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.”  It is unclear what the applicant means because Claim 12 was rejected under U.S.C 101 in the first Non-final Office Action filed on 1/5/2022.  The examiner is assuming the applicant meant to say that Claim 12 was amended to overcome the U.S.C 101 rejection.

24.	With reference to the rejection of Claims 12-13, 16-17 and 20 under U.S.C 102, the applicant made the assertion that the independent Claims 12 and 20 have been amended, where the cited reference do not disclose or suggest the amended features.  The examiner, respectfully disagrees.
Simon teaches the data include a driving requirement that the motor vehicle is supposed to follow, wherein the driving requirement includes remote control commands for remotely controlling a lateral and/or longitudinal guidance of the motor vehicle (See [Column 1, Lines 33-35]). The driving requirement comprises of temporary lane boundaries that can’t be used to control the autonomous vehicle for lateral and longitudinal guidance.  Additionally, Simon teaches the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (See [Column 4, Lines 33-36]). The safety condition is satisfied because, before the autonomous vehicle receives the temporary lane boundaries, a protection level of the signal is confirmed.  Therefore, the safety condition has to be satisfied in Simon in order for the autonomous vehicle to receive the temporary lane boundaries.
25.	The examiner admits Simon fails to explicitly teach where the driving requirement does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied.  However, Okumura cures the deficiencies of Simon.  Okumura teaches the data include a driving requirement that the motor vehicle is 
Also, Okumura teaches the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (See {0035] and [0037]).  Okumura only sends the remote-control commands if the remote operator has enough information and the bandwidth is sufficient.  The safety condition further defined in dependent Claim 15 recites that the communication needs to be of a predetermined quality, which reads on the bandwidth of the communication between the remote operator and the autonomous vehicle.  Therefore, when the bandwidth is sufficient, Okumura can send the remote-control commands to the autonomous vehicle, because the condition for safety is satisfied.
Additionally, Okumura cures the deficiencies of Simon, and teaches when the driving requirement does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied (See [0034] and [0037]).  The remote-control commands are not sent to the autonomous vehicle if the remote operator is not comfortable with the information presented, because it is not safe to do so.  Also, when the bandwidth is insufficient, the quality of communication is below a predetermined level, which means the safety condition is not satisfied.  When this is the case, the remote operator is not in control, which means that the remote-control commands are not sent to the autonomous vehicle.
26.	Therefore, the examiner disagrees that cited references do not disclose or suggest the features amended into Claim 12 and 20.

Simon teaches the data include a driving requirement that the motor vehicle is supposed to follow, wherein the driving requirement includes remote control commands for remotely controlling a lateral and/or longitudinal guidance of the motor vehicle (See [Column 1, Lines 33-35]). The driving requirement comprises of temporary lane boundaries that can’t be used to control the autonomous vehicle for lateral and longitudinal guidance.  Additionally, Simon teaches the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (See [Column 4, Lines 33-36]). The safety condition is satisfied because, before the autonomous vehicle receives the temporary lane boundaries, a protection level of the signal is confirmed.  Therefore, the safety condition has to be satisfied in Simon in order for the autonomous vehicle to receive the temporary lane boundaries.
28.	The examiner admits Simon fails to explicitly teach where the driving requirement does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied.  However, Okumura cures the deficiencies of Simon.  Okumura teaches the data include a driving requirement that the motor vehicle is supposed to follow, wherein the driving requirement includes remote control commands for remotely controlling a lateral and/or longitudinal guidance of the motor vehicle (See [0030]).  The vehicle system is used to control the lateral and longitudinal guidance of the autonomous vehicle by receiving the remote-control commands.  
Also, Okumura teaches the driving requirement: includes the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is satisfied (See {0035] and [0037]).  Okumura only send the remote-control commands if the Okumura can send the remote-control commands to the autonomous vehicle, because the condition for safety is satisfied.
Additionally, Okumura cures the deficiencies of Simon, and teaches when the driving requirement does not include the remote-control commands if the result of whether the at least one safety condition is satisfied indicates that the at least one safety condition is not satisfied (See [0034] and [0037]).  The remote-control commands are not sent to the autonomous vehicle if the remote operator is not comfortable with the information presented, because it is not safe to do so.  Also, when the bandwidth is insufficient, the quality of communication is below a predetermined level, which means the safety condition is not satisfied.  When this is the case, the remote operator is not in control, which means that the remote-control commands are not sent to the autonomous vehicle.
29.	Therefore, the examiner disagrees that cited references do not disclose or suggest the features amended into Claims 21.

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663